    Case: 1:16-cv-08610 Document #: 60 Filed: 03/19/19 Page 1 of 2 PageID #:215



                      THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 KWANG JUN LEE,                   )
                                  )
              Plaintiff,          ) Case No. 16-CV-8610
                                  )
      v.                          )
                                  ) Judge Robert M. Dow, Jr.
 HANJIN INTERMODAL AMERICA, INC., ) Magistrate Judge Sidney Schenkier
 d/b/a HANJIN EXPRESS,            )
                                  )
              Defendant.          )

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Hanjin Intermodal America, Inc., d/b/a/ Hanjin Express, by and through its

counsel Neil H. Dishman and Brenna R. McLean, hereby moves for summary judgment on

Plaintiff Kwang Jun Lee’s Fair Labor Standards Act and Illinois Minimum Wage Law claims. In

support of its motion, Defendant submits herewith its statement of undisputed material facts,

memorandum of law, and materials in support.

Dated: March 19, 2019                             Respectfully submitted,

                                                  HANJIN INTERMODAL AMERICA, INC.
                                                  d/b/a HANJIN EXPRESS


                                                  /s/ Neil H. Dishman
                                                  One of Its Attorneys


Neil H. Dishman
Brenna R. McLean
Jackson Lewis P.C.
150 N. Michigan Ave., Ste. 2500
Chicago, Illinois 60601
Tel: (312) 787-4949
Neil.Dishman@jacksonlewis.com
Brenna.McLean@jacksonlewis.com
     Case: 1:16-cv-08610 Document #: 60 Filed: 03/19/19 Page 2 of 2 PageID #:216



                                 CERTIFICATE OF SERVICE

         I, Neil H. Dishman, hereby certify that on March 19, 2019, I caused a true and correct copy

of the foregoing Defendant’s Motion for Summary Judgment to be filed with the Court by

electronic filing protocols, and that same will therefore be electronically served upon all attorneys

of record listed below, who are also registered with the Court’s ECF/CM system including:

                                           Ryan J. Kim
                                         Inseed Law P.C.
                                2454 E. Dempster Street, Suite 301
                                      Des Plaines, IL 60016


                                                      By: /s/ Neil H. Dishman


4818-0417-8060, v. 1
